Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 1 of 23 PageID #: 578
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 2 of 23 PageID #: 579
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 3 of 23 PageID #: 580
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 4 of 23 PageID #: 581
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 5 of 23 PageID #: 582




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 17, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on April 17, 2020, upon the following in the manner indicated:

Karen E. Keller, Esquire                                      VIA ELECTRONIC MAIL
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

J.C. Rozendaal, Esquire                                       VIA ELECTRONIC MAIL
Michael E. Joffre, Esquire
Chandrika Vira, Esquire
Anna G. Phillips, Esquire
STERNE, KESSLER, GOLDSTEIN
   & FOX P.L.L.C.
1100 New York Avenue, NW, Suite 600
Washington, DC 20005
Attorneys for Plaintiff




                                         /s/ Jack B. Blumenfeld
                                         __________________________
                                         Jack B. Blumenfeld (#1014)
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 6 of 23 PageID #: 583
                REDACTED PUBLIC VERSION




                  EXHIBIT A
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 7 of 23 PageID #: 584
                         REDACTED PUBLIC VERSION
                                                       EXECUTION VERSION




              COLLABORATION AND DISTRIBUTION AGREEMENT

                             BY AND BETWEEN

                         ZELTIQ AESTHETICS, INC.

                                   AND

                    ZIMMER MEDIZINSYSTEME GMBH




71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 8 of 23 PageID #: 585
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 9 of 23 PageID #: 586




                                    -2-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 10 of 23 PageID #: 587




                                    -3-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 11 of 23 PageID #: 588




                                    -4-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 12 of 23 PageID #: 589




                                    -5-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 13 of 23 PageID #: 590




                                    -6-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 14 of 23 PageID #: 591




                                    -7-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 15 of 23 PageID #: 592




                                    -8-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 16 of 23 PageID #: 593




                                    -9-
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 17 of 23 PageID #: 594




                                    - 13 -
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 18 of 23 PageID #: 595




                                    - 14 -
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 19 of 23 PageID #: 596




                                    - 15 -
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 20 of 23 PageID #: 597




                                    - 16 -
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 21 of 23 PageID #: 598




                                    - 17 -
71509813_27
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 22 of 23 PageID #: 599
Case 1:19-cv-02356-CFC Document 28 Filed 04/24/20 Page 23 of 23 PageID #: 600
